Citation Nr: 1201714	
Decision Date: 01/17/12    Archive Date: 01/30/12

DOCKET NO.  11-13 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Huntington, West Virginia


THE ISSUE

Entitlement to payment or reimbursement for medical expenses incurred at a private facility on July 10, 2010.

(The issues of whether there was clear and unmistakable error (CUE) in a September 1979 rating decision which denied entitlement to service connection for malignant melanoma; whether there was CUE in an October 31, 1986 Board decision which denied entitlement to service connection for malignant melanoma; and, whether there was CUE in a June 30, 1989 Board decision which denied entitlement to service connection for malignant melanoma will be the subject of separate decisions.)


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel



INTRODUCTION

The Veteran served on active duty from February 1969 to February 1971.

This matter comes to the Board of Veterans' Appeals (Board) from an August 2010 decision of a Department of Veterans Affairs (VA) Medical Center (VAMC) in Huntington, West Virginia.  A notice of disagreement was filed in August 2010, a statement of the case was issued in April 2011, and a substantive appeal was received in April 2011.

The appeal is REMANDED to the Huntington VAMC via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking payment or reimbursement for unauthorized medical expenses incurred on July 10, 2010, at Williamson Appalachian Regional Hospital.  The Veteran's claim was considered under the Millennium Health Care and Benefits Act, Public Law 106-177, also known as the Millennium Bill Act.  This Act is effective May 29, 2000, and is codified at 38 U.S.C.A. § 1725 (West 2002) and 38 C.F.R. §§ 17.1000-17.1008 (2011).  Payment or reimbursement for emergency services for non-service-connected conditions in non-VA facilities may be authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1003.  To be eligible for reimbursement under this authority the Veteran has to satisfy all of the conditions.  The basis of the denial was that it was determined that the Veteran's condition for which he sought treatment on July 10, 2010, was non-emergent and a VA facility was feasibly available.  Specifically, it was determined that the Veteran's symptoms did not produce a medical emergency such that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  See 38 C.F.R. § 17.1002(b).

Initially, the Board notes that a clinical record tracking document pertaining to the Veteran reflects that the Veteran's symptoms had been ongoing for two weeks and he had previously been treated at the Huntington VAMC and Lexington, Kentucky VAMC for the same complaints.  Such treatment records have not been associated with the claims folder and must be requested.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Thereafter, the VAMC should ensure that appropriate medical personnel have addressed whether the condition for which the Veteran sought treatment on July 10, 2010, was a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part); and, appropriate medical personnel should explain in detail the basis for the finding that a VA facility was feasibly available on Saturday, July 10, 2010.

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran's Huntington and Lexington VA outpatient treatment records for the period June 1, 2010, to July 31, 2010, should be associated with the claims folder.  If such efforts prove unsuccessful, documentation to that effect should be added to the claims folder.

2.  The Veteran's claims folder should be referred to an appropriate VA physician for an opinion as to the following:

a)  whether the condition for which the Veteran sought treatment on July 10, 2010, was a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

b)  whether a VA facility was feasibly available on Saturday, July 10, 2010, to include a rationale for any such finding. 

This report must include a discussion of the clinical evidence on file, including the medical records of the Veteran's treatment at Williamson Appalachian Regional Hospital and the Huntington and Lexington VAMCs.  The rationale for any opinion expressed should be set forth.

3.  Then, after ensuring that the actions requested have been completed, the VAMC should, again, review the record considering all of the evidence.  If the determination of this claim remains unfavorable to the Veteran, the VAMC must issue a Supplemental Statement of the Case and provide him a reasonable period of time in which to respond before this case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


